Spring, J.:
Glasgow street runs north and south in the village of Clyde. The defendant’s tracks cross it at grade and the ground at the crossing and for some distance each way is nearly level. The four main tracks, numbering from the south, are: No. 1, the main track for east-bound passenger trains; No. 2, for like trains going west; No. 3, the west-bound freight track; and No. 4, for freight trains going east. North of these main tracks are four switch tracks designated in the record as Nos. 5, 6, 7 and 8. No. 5 is immediately north of the main track for freight trains going east and it extends several hundred feet easterly of the crossing uniting with another switch track. The other switch tracks are still north of No. 6. The gauge of the defendant’s track is four, feet eight and one-half inches. The space between the nearest rails of the tracks Nos. 1 and 2 is nine and forty-eight one-liundredths feet; between 2 and 3, seven and twenty-eight one-hundredths feet; between 4 and o, eight and forty-eight one-hundredths feet. From the center of No. 5 to the center of No. 6 *274is fifty-seven feet and the like measurement from No. 6 to No. 7 is forty-two feet. From the north rail of No. 8 track to the south rail of No. 1 track, which includes the entire track space, is one hundred and forty-nine feet; and the distance from the north rail of No. 2 track to the north rail of No. 5 track is thirty-seven and four-tenths feet. All of these measurements are along the center of Glasgow street, which is sixty-six feet in width. The rails of defendant’s tracks at this crossing in the main extend above the adjacent planking, varying from one and three-eighths inches down to nothing. The planking extends along parallel with each track, leaving an open space of three inches between each rail and the planks on each side of it.' The space between the rails of each, track is planked, but intervening the tracks, except for the guard plank, it is filled in with gravel. The tracks of the defendant cross the highway at a right' angle, but there is a slight curve east of the street. The greater part of the village of Clyde lies north of the defendant’s tracks. The Erie canal, .which is also north of the defendant’s road, is crossed by a lift bridge, the easterly end of which is four hundred and nineteen feet from the south rail of track No. 2. Clyde river is south of the defendant’s roadbed, running along parallel with it and distant therefrom at the crossing about seventy-five feet. South of the river are the tracks of the West Shore railroad and immediately south of them is Meadow street, which is. also substantially parallel with the several tracks. Sodus street is four hundred feet west of Glasgow street and parallel with it.
There are several buildings and permanent structures which tend to obscure the view of the traveler going southerly along Glasgow street toward the defendant’s crossing after having passed over the lift bridge across the canal. Immediately east of Glasgow street and contiguous to the canal is a building called Colliers and close to that is Strcetzels which is two hundred and eighty feet north of track No. 2. The prospect toward the east of one in the street is cut off by these buildings. There is a space intervening the Streetzel building and the Wells marble shop building of perhaps thirty feet from which there is an unobstructed view east and that is also so for some feet after passing below the marble shop buildings. Between the tracks 5 and 6 the defendant’s freight house is located, *275and the westerly end of this building is about forty feet from the center line of the traveled part of Glasgow street and twelve and eighteen one-hundredths feet north of the north rail of track No. 5, and fifty-one and ninety-four one-hundredths feet north of the center of track No. 2. Along the entire south side of this freight house there is a platform. These permanent structures do not impede the view of an approaching train from the east for a half a mile for the entire spade of fifty feet north of track No. 2. At the east side of Glasgow street and north of the main track is a freight and switch yard in which are laid two tracks in addition to those already mentioned and they do not cross Glasgow street. Between this street and Sodus street on the west and immediately south of the main track defendant’s station is located. N orth of the main tracks and south of the canal are a grain house, fifty feet high, a coal shed and other buildings which interfere materially with the view to the west of the traveler going south in the street after passing over the canal bridge, and this difficulty was further enhanced on the night of the accident by freight cars scattered along north of these main tracks and south of the canal. The proof tends to show that only occasional glimpses of the tracks west of the crossing could be had on the night of the accident. On this night on the east side of the crossing there were many box freight cars in the yard east of the street and north of the main tracks.' One witness who had walked along the street that evening testified that for a step or two after passing the marble shop buildings he could get a view of the tracks east of the crossing. There are other witnesses, however, who testified that the view east was wholly obstructed. Doherty, a witness sworn on. behalf of the plaintiff, testified that he had passed over the crossing on foot a very few minutes before the accident, and in his narration of the situation said : “ I noticed there were freight cars on track 5 in front of that freight house ; either three or four, I wouldn’t be positive. With reference to the highway, the one next the highway stood, I should think, about six ties from the sidewalk, or I should think ten or twelve feet; of course I don’t know the distance of the ties apart. It was about seven ties. There was a sluiceway there, and the end of the car came up. to that sluiceway. They were box cars. I observed in regard to the freight yard north of the freight house as to whether there *276were cars there or not; there was cars there. I should think there was about fifteen or sixteen. There was one car there that attracted my attention most. It belonged to the bridge builders. It was a flat car with a house built on it. I observed as I came along whether I could see the tracks to the east looking through that freight yard that night. Q. Could you? A. I could not.”
He further testified that these fifteen or twenty cars in the yard “ were mostly all freight cars, box cars.” The witness Meade had been over the crossing going south just before the collision and Was on the bridge over Clyde river when the freight train on track No. 3 came in sight. He was at the time driving two horses hitched to a bobsleigh, and testified: “ The rails were above the plank and stuck to the runners of the sleigh, froze to the sleigh. I saw this train as it approached that crossing that night; I saw it before it approached the crossing. Q. When you passed over that lift bridge did you make any observations to the east ? A. No, sir; not until I got to the yards, and when I got to the yards I seen no chance to look down the track. When I got to the yards I took an observation to the east that night; to the west, too. Those yards to the east were pretty well full of cars. There was one little place I could see through, maybe two feet, to the east, and there was some cars to the west, but a man could see the engine that stood on 4.”
On the night of the collision there were three or four'freight cars on track No. 5, south of the freight house. One of these cars extended west of the building, and some witnesses testified to within seven or eight feet of the east line of the sidewalk in Glasgow street. The plaintiff’s engineer testified that with a box car in this location a traveler going south on the highway could not see the tracks to the east until he reached track No. 5, and in the center of that track could see a train going west on track No. 2, east of the crossing one hundred and sixty-five feet, and from the south rail of track No. 5 to the south rail of track No. 2 was visible, for the distance of three hundred and forty-two feet. After that going south the prospect is substantially unimpeded for half a. mile or more east. To summarize: As the situation was that evening, the jury might have found there was no view of the tracks east of the crossing after the open space north of the marble shop until the traveler was on track No. 5. The roadway was nearly bare of snow over the crossing, and *277this condition, with the rails projecting unevenly above the planking, caused the runners of a cutter or sleigh to bind and scrape, so that progress was slow and difficult. The snow had been cleared off the track at the crossing, and north of track No. 5 it had been piled up on either side of the roadway two and one-half feet to three feet high, leaving the traveled portion of the street eight or nine feet in width. The plaintiff’s intestate, his brother and aunt had that forenoon gone north over the crossing to visit the plaintiff, who lived about half a mile from the railroad station. They were returning to their grandfather’s, passing over the crossing, a few minutes before eleven o’clock. Grover Goodell, a young man of twenty^ one, was driving, sitting between his companions upon a blanket rolled up to raise him above the other occupants. They were all familiar with the crossing and the boys were used to handling horses, and this was especially true of Grover, who had been employed in a store in Clyde, and was accustomed to deliver goods about the village with a horse and vehicle, at night as well as by day. The night was clear, the horse old and gentle, but afraid of locomotives and cars. As they approached the crossing from the north, there was an engine on track No. 5, west of the crossing, which had a headlight and was blowing off steam although stationary. There was also a freight train ten or fifteen rods west of Sodus street, on track No. 4, also with a headlight. Both of these engines were facing east. There was a long freight train of over fifty cars, more than a third of a mile in length, on track No. 3, going west at the rate of ten or twelve miles an hour. The jury might have found that this train could not have been seen by the occupants of .the cutter until they were well on track No. 5, when their horse would be on track No. 4. This freight train was then east of the water tank, which was 445 feet away, and was giving the usual signals of its approach. The cutter passed along over the crossing and was hit by a passenger train going west on track No. 2, at the rate of sixty miles an hour, and which was hid from view by the freight train passing it at the water tank, and which gave no signals of its approach, and the noise of which was drowned by the heavier noise of the freight train. The cutter was nearly over No. 2 track when the collision occurred, and only the rear of the cutter was cut off by contact with the train. The three occupants of the cutter were *278thrown a considerable distance west of the crossing, where their bodies were found soon after the accident. A fast train going east went over the crossing a moment or two before the accident occurred.
The negligence of the defendant is sufficiently established to require its submission to the jury' as a question of fact.
Were the occupants of the cutter guilty of carelessness?' The -crossing was a dangerous one under favorable circumstances. Eight tracks crossed the highway within the space of 150 feet, and' the view of the main tracks east and west was impeded by permanent ■ structures, while the yard in which freight cars were permitted to accumulate still further obstructed the prospect. There was a considerable space before the occupants of the cutter came to track No. 5 in which they could not see the approaching trains. Had they heard the signals from the freight train it would have been difficult to turn in the narrow road between the snow banks. With the confusion caused by the fast train going east and the engine blowing off steam west of them, they may not have been able to note the approaching freight train. When that train came in sight they were over track No. 5, and it was apparent they could get across ahead of this train and evidently without any danger of a. collision. They could not see the rapidly approaching passenger train ; it was concealed by the freight train. It gave no announcement of its coming. Even if they had miscalculated when this freight train first came within their range of vision, it would not necessarily have prevented a recovery in this action. They were in a hazardous situation confronted by several dangers. If they had attempted to turn around they must have done so in a small space and on a bare gravel road with tracks above the planking and with the possibility of catching the runners of their cutter in the open spaces between the rails and planks. The engine at their west for aught they knew might move down upon them. In this emergency to drive ahead may have seemed to them the only way of escape. They expected only that they must avoid the freight train and this they did, and would have passed over uninjured except for the approach of the passenger train which ran down on them at a mile a minute and without warning. We cannot say as matter of law that these.people in this perilous situation failed to exercise the care and caution *279which a person of ordinary intelligence was called upon to observe. (See Wynn v. Central Park, North & East River R. R. Co., 133 N. Y. 575 ; Benoit v. Troy & Lansingburgh R. R. Co., 154 id. 223-228 ; Waldele v. N. Y. C. & H. R. R. R. Co., 4 App. Div. 549.)
When they had crossed on track Ro. 5 they were not negligent as a matter of law in going ahead of the freight train, and that is the train by which their conduct is to be measured. A glance at the surroundings may have convinced them that it was feasible to cross before that train could reach them and that was the only way out of the dilemma. . In that forecast of a difficult situation they made no. error. It is claimed they should have listened. That would not have apprised them of the oncoming of the passenger train, for the noise of its approach could not be distinguished above the din of the freight train. The bell on the express train was not ringing, so to listen then would have been fruitless. They could see the freight train and knew they could avoid it. If they had listened they would not have been aware that the other train was coming.
It is, however, urged that the occupants of the cutter must have seen the approaching express train before they reached Ro. 2 track and in time to stop and avoid the collision. As has been already stated, the engineer testified that with the freight car seven feet east ■of the easterly line of the sidewalk on Glasgow street a person on the southerly rail of track Ro. 5 could see easterly on track Ro. 2 342 feet. At that point, therefore, neither the passenger train nor the freight train was visible, as the water tank where the passenger train passed the engine of the freight was 445 feet distant. After .passing over track Ro. 5 the freight train was then in sight. If upon that instant the plaintiff’s intestate had discovered the coming passenger train we may not hold as matter of law he was imputable with negligence for failure to stop. The horse would'then be well ■over track Ro. 4. We may assume his horse was restive and to rein him off may have been too perilous to be practicable. We must also take into account in measuring up the character of responsibility of plaintiff’s intestate, the engine on track Ro. 5 which was blowing •off steam and the freight train on Ro. 4, both of which were west of the crossing. It may be also that the occupants of the cutter did not observe the approaching express train on the very instant it might have been seen. Their-attention may have been distracted *280somewhat by the apparent dangers from the trains at their right and by the restiveness of their horse.
Again, a jury might have found that the express train was not in sight until the cutter was nearly or quite upon track No. 4. The cutter with its load on bare ground was necessarily delayed in its progress, and the rate of speed of the fast train may have been twenty times that of the horse and cutter. The northerly rail of track No. 4 was about thirty feet distant from the southerly rail of track No. 2, so that the train must have been six hundred feet away when the cutter reached track No. 4, and was still concealed from the people in the cutter by the freight train.. In considering the conduct of the plaintiff’s intestate and his companions in the cutter we are not to test it wholly by the light which the record sheds, but in a measure from the standpoint of these people with the dangers which apparently were confronting them. Ia the emergency thus created we may not say that it was not for a jury to determine whether the plaintiff’s intestate performed the duty required of him in passing over, the crossing.
Considerable comment is made by the defendant’s counsel because there were no eye witnesses of the accident. The facts, however, were ample to submit to a jury. That the plaintiff’s intestate with his brother and their aunt started that evening from the home of the plaintiff in a cutter as described is proved by the latter. The train going east certainly did not strike them. The fireman of the freight train testified that that train did not come in contact with them,, and in fact the distance, they were hurled indicates they were not hit by a slow moving train. Their bodies were found west of the crossing directly after the west-bound passenger train passed over it. The horse with the cutter was found a short distance south of the crossing, and the end of the cutter was cleft off as if by an object in rapid motion. The train stopped after the collision by the electric tower signal at Sodus street, although' Clyde station was not a stopping place for this train. These are facts with others from which a jury might have found a collision - with this train. The other facts from which their conduct and their course over the.crossing can be inferred have already been adverted to.
. It has been held that when there are no eye witnesses of a collision of this kind the rule requiring strict proof of the vigilance’of *281the person killed or injured is somewhat relaxed. (Pruey v. N. Y. C. & H. R. R. R. Co., 41 App. Div. 158; affd., 166 N. Y. 616 ; Noble v. N. Y. C. & H. R. R. R. Co., 20 App. Div. 40; affd., 161 N. Y. 620.)
In the latter case the court say (at p. 42): “ In actions to recover damages for negligence resulting in death, where there are no eyewitnesses of the accident, the freedom of the deceased from contributory negligence may be established by proof of facts and circumstances from which it may fairly be inferred that the deceased was not at fault.”
We find nothing in Wieland v. Delaware & Hudson Canal Co. (167 N. Y. 19) which lessens the effect of these cases. In fact, in its opinion the court is careful to uphold the doctrine which they enunciate but disposed of the contention before it on its own peculiar facts. In that case the decedent, a person of mature years, in full possession of his faculties was killed by a train at a crossing with which he was entirely familiar. The conformation of the land adjacent to the crossing made it hazardous, and yet there was an unimpeded view of an approaching train before the crossing was reached: The alleged caution of the decedent was based upon inferences deducible from these fixed physical features. In the present case the great hazard was due mainly to temporary conditions which are elucidated by the proof so that the jury could appreciate quite clearly how the collision occurred and what obstacles confronted the plaintiff’s intestate and his companions as they approached the track on which they were struck.
The counsel for the defendant is undoubtedly correct in his assertion of the rule that a person approaching a crossing must listen as well as look, and especially is this true if for any reason his sense of sight will not avail him. It is quite obvious, if the situation existed as described by the witnesses, that the decedent could have heard nothing, however intently he may have listened. With that fact established it was not incumbent upon him to exercise this faculty. In discussing this principle the court in Smedis v. Brooklyn & Rockaway Beach R. R. Co. (88 N. Y. 13) use this language (at p. 19): “ But it is urged that inasmuch as no witness testifies that the intestate looked to see or listened to hear if the defendant’s train was approaching, it must be assumed that he did not, and that *282such. omission was negligence on his part. We know of no such rule. While it is true that a traveler on approaching a railroad crossing is bound to look and listen for an approaching train, before undertaking to cross, it is only where it appears from the evidence that he might have seen, had he looked, or might have heard, had he listened, that a jury is authorized to find that he did not look and did not listen.” In this case the jury may not be permitted to find that the occupants of the cutter did look or listen for the approaching passenger train, but the physical facts proven would warrant the jury in finding that to look or listen for that train would have been unavailing. This distinction is well illustrated in the very recent decision in Fejdowski v. D. & H. Canal Co. (168 N. Y. 500), where the court, after approving the excerpt above quoted and the Pruey case cited above, adds in speaking of the plaintiff’s intestate (at p. 506): “ He is not required to look or listen when .neither would do any good, and such, as the jury might have found, was the situation when the decedent met his death.”
Grover Goodell, the driver, must have known that a train .approaching a crossing was accustomed to give signals, and the fact that he heard only those on the freight, engine may have been an element entering into his determination, to go over ahead of that train. ■Certainly had he known of the approach of the fast train, which collided with the cutter it is fair to infer he would not have been so .foolhardy as to race with it.
We are satisfied after a careful consideration of the record that the case should have been submitted to the jury. ■
The plaintiff’s exceptions should be sustained, the nonsuit set aside and a new trial ordered, with costs to the plaintiff to abide the ■event.
All concurred, except McLennan, J., who dissented in an opinion.